Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended June 30, 2008 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-28790 (Commission File Number) PHYTOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 87-0429962 (I.R.S. Employer Identification No.) 100 Overlook Drive, Princeton, New Jersey 08540 (Address of principal executive offices) (800) 611-3388 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 200,398,290 shares of Common Stock, par value $0.00001, were outstanding on August 13, 2008. TABLE OF CONTENTS PHYTOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES FORM 10-Q, QUARTER ENDED JUNE 30, 2008 PART I FINANCIAL INFORMATION Item 1. Financial Statements Interim Unaudited Consolidated Balance Sheets 3 Interim Unaudited Consolidated Statements of Operations 4 Interim Unaudited Consolidated Statement of Stockholders Equity (Deficiency) 5 Interim Unaudited Consolidated Statements of Cash Flows 6 Notes to Interim Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 Item 1. Financial Statements PHYTOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2008 and December 31, 2007 (Unaudited) June 30, December 31, (Expressed in U.S. Dollars) ASSETS Current assets Cash $ 1,097,566 $ 2,434,230 Prepaid expenses 1,729 - Total current assets 1,099,295 2,434,230 Property and Equipment, Net (Note 4) 8,067 3,917 Intangible asset - Licence fee (Note 7) 20,000 20,000 Total assets $ 1,127,362 $ 2,458,147 LIABILITIES Current Accounts payable and accrued liabilities $ 12,276 $ 2,970 Interest payable - related parties (Note 5) 219,020 241,253 Promissory notes - related party (Note 5) 750,000 1,000,000 Total liabilities 981,296 1,244,223 STOCKHOLDERS' EQUITY Stockholders' Equity Preferred stock: $0.25 par value; Authorized: 1,000,000 Issued and outstanding: nil - - Common stock: $0.00001 par value; Authorized: 300,000,000 Issued and outstanding: 200,398,290 (2007: 200,398,290) 2,004 2,004 Additional paid-in capital 26,285,899 26,272,275 Accumulated other comprehensive income 516 1 Accumulated deficit (26,142,353) (25,060,356) Total stockholders' equity 146,066 1,213,924 Total liabilities and stockholders' equity $ 1,127,362 $ 2,458,147 (The accompanying notes are an integral part of these interim unaudited consolidated financial statements) 3 PHYTOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the three and six months ended June 30, 2008 and 2007 (Unaudited) Three months ended June 30, Six months ended June 30, (Expressed in U.S. Dollars) Revenue $ - $ - $ - $ - Expenses Directors fees - related party (Note 5) - 3,400 3,150 3,400 Investor relations 63,015 - 485,545 37,215 Interest expense - related party (Note 5) 19,649 26,554 45,431 51,720 Other operating expenses 172,051 634,084 338,072 1,319,511 Research and development costs (Notes 6, 7, 8 and 9) 78,699 36,124 227,951 89,962 333,414 700,162 1,100,149 1,501,808 Operating loss (333,414) (700,162) (1,100,149) (1,501,808) Other income Interest income 4,751 890 18,152 3,173 Net loss available to common shareholders $ Loss per common share - basic and diluted $ (0.00) $ (0.00) $ (0.01) $ (0.01) Weighted average number of common shares outstanding - basic and diluted 200,398,290 189,714,957 200,398,290 189,580,967 (The accompanying notes are an integral part of these interim unaudited consolidated financial statements) 4 PHYTOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIENCY) for the six months ended June 30, 2008 and year ended December 31, 2007 (Unaudited) Accumulated other Total Common Stock Additional Accumulated Comprehensive comprehensive Stockholders' (Expressed in U.S. Dollars) Shares Amount paid-in capital deficit loss income Deficiency Balance, December 31, 2006 189,181,866 $ 1,892 $ 21,722,319 $ (22,904,995) - $ (1,180,784) Common stock issued for cash 533,091 5 229,995 - - - 230,000 Common stock issued for cash, net 10,683,333 107 1,910,713 - - - 1,910,820 Issuance of warrants on private placement - - 1,175,167 - - - 1,175,167 Issuance of warrants to broker as commission - - 23,513 - 23,513 Stock based compensation expenses - - 1,210,568 - - - 1,210,568 Foreign currency translation adjustment 1 1 1 Loss, year ended December 31, 2007 - - - (2,155,361) (2,155,361) - (2,155,361) Total Comprehensive Income $ (2,155,360) Balance, December 31, 2007 200,398,290 $ 2,004 $ 26,272,275 $ (25,060,356) $ 1 $ 1,213,924 Stock based compensation expenses 13,624 13,624 Foreign currency translation adjustment 515 515 515 Loss, six months ended June 30, 2008 (1,081,997) (1,081,997) (1,081,997) Total Comprehensive Income $ (1,081,482) Balance, June 30, 2008 200,398,290 $ 2,004 $ 26,285,899 $ (26,142,353) 516 $ 146,066 (The accompanying notes are an integral part of these interim unaudited consolidated financial statements) 5 PHYTOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS for the six months ended June 30, 2008 and 2007 (Unaudited) June 30, June 30, (Expressed in U.S. Dollars) Cash flows from operating activities Net loss $ (1,081,997) $ (1,498,635) Adjustments to reconcile net loss to net cash from operating activities: Amortization and depreciation 2,022 4,647 Stock based compensation 13,624 979,242 Change in non-cash working capital items: Increase in prepaid expenses (1,729) (8,067) Increase (Decrease) in accounts payable 9,306 (171,237) Increase (Decrease) in interest payable - related party (22,232) 47,042 Net cash used in operating activities (1,081,006) (647,008) Cash flows from investing activities Additions to property and equipment (6,173) - Net cash used in investing activities (6,173) - Cash flows from financing activities Proceeds from issuance of common stocks and warrants - 230,000 Proceeds from loan from stockholder 150,000 Repayment of loan to stockholder (250,000) (25,000) Net cash provided by (used in) financing activities (250,000) 355,000 Effect on foreign exchange rate 515 (3) Net decrease in cash (1,336,664) (292,011) Cash , beginning of period 2,434,230 386,457 Cash , end of period $ 1,097,566 $ 94,446 Supplemental disclosure of cash flow information: Interest paid in cash $ 68,226 $ 4,679 Income tax paid in cash $ - $ - (The accompanying notes are an integral part of these interim unaudited consolidated financial statements) 6 PHYTOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (Expressed in US Dollars) Note 1 - Organization and Going Concern Uncertainties PhytoMedical Technologies, Inc. (the Company), a Nevada Corporation, has an authorized capital of 301,000,000 shares of which 300,000,000 shares are $0.00001 par value common stock and 1,000,000 shares are $0.25 par value preferred stock. PhytoMedical Technologies, Inc. together with its wholly owned subsidiaries, is a pharmaceutical company focused on research, development and commercialization of pharmaceutical products. The Company has incurred net operating losses since inception. The Company faces all the risks common to companies that are relatively new, including under capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth. The Companys recurring losses raise substantial doubt about its ability to continue as a going concern. The Companys financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. Although management believes that the Company has sufficient financial resources and commitments to sustain our current level of research and development activities through the end of 2008, any expansion, acceleration or continuation of such activities (beyond 2008) will require additional capital which may not be available to the Company, if at all, on terms and conditions that the Company finds acceptable. The future of the Company hereafter will depend in large part on the Companys ability to successfully raise capital from external sources to pay for planned expenditures and to fund operations. To meet these objectives, the Company has arranged with Mr. Harmel S. Rayat, Chief Financial Officer, Director and majority shareholder of the Company a loan amount up to $2,500,000. Proceeds from the loan, which will be drawn down on an as needed basis at a rate of prime plus 3%, will fund the Companys research and development plans, ongoing expenses for salaries, legal and accounting fees and a comprehensive investor relations and branding program, as well as for working capital and other contingencies. Management believes that its current and future plans enable it to continue as a going concern. The Company's ability to achieve these objectives cannot be determined at this time. These financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts different from those reflected in the accompanying financial statements. Principles of Consolidation The accompanying consolidated financial statements have been prepared on the accrual basis in accordance with accounting principles generally accepted in the United States, and include the accounts of PhytoMedical Technologies, Inc., its subsidiaries, PhytoMedical Technologies Corp. and PolyPhenol Technologies Corp., both of which were incorporated under the laws of the State of Nevada and PhytoMedical Technologies Ltd., which was incorporated in British Columbia, Canada on April 11, 2007. All significant intercompany transactions and accounts have been eliminated in consolidation. Note 2  Presentation of Interim Information The accompanying unaudited interim consolidated financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management of PhytoMedical Technologies, Inc. and Subsidiaries, include all adjustments (of a normal recurring nature) considered necessary to present fairly the consolidated financial position as of June 30, 2008 and December 31, 2007 and the consolidated results of operations for the six months ended June 30, 2008 and 2007 and cash flows for the six months ended June 30, 2008 and 2007. These results have been determined on the basis of generally accepted accounting principles and practices in the United States and applied consistently with those used in the preparation of the Companys 2007 Annual Report on Form 10-KSB. Certain information and footnote disclosures normally included in the annual financial statements presented in accordance with generally accepted accounting principles in the United States have been condensed or omitted. It is suggested that the accompanying unaudited interim consolidated financial statements be read in conjunction with the financial statements and notes thereto incorporated by reference in the Companys 2007 Annual Report on Form 10-KSB. 7 Recent Accounting Pronouncements In December 2007, the FASB ratified EITF No. 07-1, Accounting for Collaborative Arrangements that discusses how parties to a collaborative arrangement (which does not establish a legal entity within such arrangement) should account for various activities. The consensus indicates that costs incurred and revenues generated from transactions with third parties (i.e. parties outside of the collaborative arrangement) should be reported by the collaborators on the respective line items in their income statements pursuant to EITF Issue No. 99-19, Reporting Revenue Gross as a Principal Versus Net as an Agent., Additionally, the consensus provides that income statement characterization of payments between the participants in a collaborative arrangement should be based upon existing authoritative pronouncements; analogy to such pronouncements if not within their scope; or a reasonable, rational, and consistently applied accounting policy election. EITF Issue No. 07-1 is effective for financial statements beginning after December 15, 2008 and is to be applied retrospectively to all periods presented for collaborative arrangements existing as of the date of adoption. The Company is evaluating the impact, if any, the adoption of this consensus will have on the results of operations, financial position or cash flows. In December 2007, the FASB issued SFAS No. 141 (R), Business Combinations, and SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements.
